I dissent from the order denying a rehearing of this cause, and from the judgment.
In this state the rule in Shelley's case governs the construction of all deeds of conveyance made prior to January 1, 1873. (Norris v. Hensley, 27 Cal. 439; Barnett v. Barnett,104 Cal. 298, [37 P. 1049].) It is, as to such deeds, a rule of property. I cannot distinguish this case from Norris v. Hensley
where the terms of a devise were held to bring it within the rule. I think it can be distinguished from Montgomery v.Sturdivant, 41 Cal. 297. These are our only authorities. The decisions in other states are conflicting. We should follow our own, however questionable when essential to the protection of vested rights.